UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-8022


MOMOLU V.S. SIRLEAF,

                Plaintiff - Appellant,

          v.

DAVID ROBINSON, Chief of Operations, VDOC, sued individually
and in official capacity; C. WALL, Chaplin, GraceInside
Chaplin Services, Inc., sued individually and in official
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Roderick Charles Young,
Magistrate Judge. (3:15-cv-00340-MHL-RCY)


Submitted:   February 5, 2016             Decided:   February 17, 2016


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Momolu V.S. Sirleaf seeks to appeal the magistrate judge’s

order    denying      his   motion   for    appointment          of   counsel     without

prejudice.      This court may exercise jurisdiction only over final

orders    of    the    district    court,      28   U.S.C.       § 1291    (2012),    and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949).                 The order Sirleaf seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.              Accordingly, we deny Sirleaf’s pending

motions and dismiss the appeal for lack of jurisdiction.                              We

dispense       with    oral   argument      because        the     facts    and    legal

contentions      are    adequately    presented       in    the       materials    before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                           2